Case 3:20-cv-00815-DWD Document 24 Filed 10/15/20 Page 1 of 2 Page ID #543




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 TJBC, INC.,                                    )
                                                )
                                  Plaintiff,    )    Case No.: 3:20-cv-00815-DWD
                                                )
                     v.                         )    Honorable David W. Dugan
                                                )
 THE CINCINNATI INSURANCE                       )
 COMPANY, INC.,                                 )
                                                )
                                Defendant.      )

                             CINCINNATI’S MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant The Cincinnati Insurance

Company (“Cincinnati”) hereby moves the Court to dismiss Plaintiffs’ Amended Complaint (ECF

Doc. #15) (“Complaint”) for failure to state a claim upon which relief can be granted. The Policy

does not provide coverage for Plaintiffs’ claimed loss. A Memorandum in Support of this Motion

follows.


Dated: October 15, 2020                        Respectfully submitted,

                                               /s/ Brian M. Reid______________
                                               Brian M. Reid
                                               Litchfield Cavo, LLP
                                               303 W. Madison, Suite 300
                                               Chicago, IL 60606
                                               Tel.: (312) 781-6617
                                               Fax.: (312) 781-6630
                                               Reid@LitchfieldCavo.com

                                               Attorneys for Defendant The Cincinnati Insurance
                                               Company
Case 3:20-cv-00815-DWD Document 24 Filed 10/15/20 Page 2 of 2 Page ID #544




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2020, I caused the foregoing to be served on all

counsel of record via the Court’s CM/ECF electronic filing system.


                                             /s/ Brian M. Reid______________




                                                2
